Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 1 of 16




          EXHIBIT 16
                      Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 2 of 16
     May-02-2007 11 :01am         From-Moser, Patterson &Sheridan, LLP - NJ                 +17325309808                T-093    P.001        F-236

                                                                                                                                         RECEIVED
                                                                                                                                   CENTfW. FAX CENTER
                                                          IN THE UNITED STATES                                                           MAY O 2 2007
                                                      PATENT AND TRADEMARK OFFICE

                                                                PATENT APPLICATION

                Applicant(s}:                  Mark Oilman et al.

                 Serial No.:                   09/813,415
                 Examiner:                     Bilgrami, Asghar H.
                 Filed:                        March 21, 2001                                     Group Art Unit: 2143

                 Confirmation #:               2405                                               Case:               1-6

                Title:                         METHOD AND APPARATUS FOR EFFICIENT REACTIVE
                                               MONITORING


                                                                                             CERTJFlCATE OF MAILING OR TRANSMISSION
                                                                                     I hereby certify that this correspondence is being deposited
                MAIL STOP Amendment                                                  with the United States Postal Service with sufficient postage
                                                                                     for first dass mail in an en11elope addressed to; Commissioner
                Commissioner for Patents
                P.O. Box 1450
                Alexandria, VA 22313-1450                                                                              c
                                                                                     for Patents, P.O. Sox 1450, Alexandria, VA 22313-1450, or
                                                                                     being facsimile transmitted to the USPTO, on the date
                                                                                     in:eated below.

                                                                                     u-;,-02
                                                                                                                                ~

                                                                                     Date



                 SIR:


                                                     RESPONSE UNDER 37 C.F.R. §1.111
                           In response to the Office Action mailed February 8, 2007, please consider the
                 ab(?ve-identified patent application as follows.
                           In the event that an extension of time is required for this response to be
                 considered timely, and a petition therefor does not otherwise accompany this response,
                 any necessary extension of time is hereby petitioned for.
                           The Commissioner is authorized to charge any fees due, including extension of
                time and excess claim fees, to counsel's Deposit Account No. 20-0782/LCNT/Dilman 1.




PAGE 1f20 1 RCVD AT 5121200712:11 :57 PM [Eastern Da~ighl Time] 1 SVR:USPTO-EFXRF-3/10 1 DNIS:2738300 ~ CSID:+17325309808 ~ DURATION (mm-ss):06·10
                      Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 3 of 16
    May-02-2007 11:03am          From-Moser, Patterson &Sheridan, LLP - NJ                +17325309808                 T-093    P.007/020     F-236


                Serial No. 09/813A15
                Page 7 of 20


                                                                          REMARKS
                          This response is intended as a full and complete response to the Office Action
                                                                                                                                  •
                mailed February 8, 2007. In the Office Action, the Examiner notes that cfaims 1 and 6-
                14 are pending and rejected. By this response, Applicants have amended claims 1, 9,
                and 10. Claim 13 is hereby cancelled. No new matter has been added.
                          In view of both the foregoing amendments and the following remarks, Applicants
                submit that none of the claims now pending in the application are obvious under the
                provisions of 35 U.S.C. §103. Thus, Applicants believe that all of the claims are now in
                allowable form.
                          It is to be understood that Applicants, by amending the claims, do not acquiesce
                to the Examiner's characterizations of the art of record or to Applicants' subject matter
                recited in the pending claims. Further, Applicants are not acquiescing to the Examiner's
                statements as to the applicability of the art of record to the pending claims by filing the
                instant response including amendments.


                                                                       OBJECTIONS
                          Claims 1, 7, 8, 9, 10 are objected to because of the following informalities: "Since
                the terms node and recourse are not clearly defined in the specification therefore one in
                the ordinary skill in the art cannot determine in light of the specification which term
                depends on the other or whether that are the same entity." Applicants respectfully
                disagree.
                          Applicants respectfully submit that the terms ..node" and resource" are clear from
                Applicants' specification and drawings. Applicants' entire specification, and associated
                drawings, with the exception of the Summary of Invention section of Applicants'
                specification clearly distinguish between nodes (i.e., network elements) and resources
                of the nodes, where the usage of such resources is monitored at each of the nodes.
                Applicants have herein amended portions of Summary of Invention section of
                Applicants' specification to ensure consistency between use of the terms "node" and
                "resource" therein and use of the terms "node" and "resource" in the remainder of
                Applicants' specification and the associated drawings.



                546002-1

PAGE 7120 1 RCVD AT 512/200712:11 :57 PM !Eastern Da~ig~t Time] 1 SVR:USPTO-EFXRF·3110 t DNIS:2738300 1 CSID:+17325309808 1 DURATION (mm-ss):06·10
                     Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 4 of 16
    May-02-2007 11 :03am        From-Moser, Patterson &Sheridan, LLP - NJ               +17325309808                T-093    P.008/020     F-236


                 Serial No. 09/813,415
                 Page 8 of 20


                          Applicants respectfully submit that support for such amendments may clearly be
                 found in Applicants' specification and drawings, as originally filed.
                           For example, Appllcants' specification, with respect to Figure 1, states that "Fig. 1
                 is a block diagram illustrating a network of interconnected nodes, and a network
                 management station arranged to monitor and control resource usage at the nodes ...."
                 Similarly, for example, Applicants' specification with respect to Figure 2, states that "Fig.
                 2 is a flow diagram of the resource utilization monitoring process perfonned at the
                 nodes in Fig. 1, in a first embodiment of the invention which monitors the value of the
                 resources .... n In other words, nodes and resources are clearly defined.
                           Furthermore, the Detailed Description of Applicants' specification properly uses
                 the terms anode" and "resource". For example, with respect to the description of Figure
                 1, Applicants' specification states that "Fig. 1 is a block diagram illustrating a network
                 100 of interconnected nodes 130-132 and 150-152, each of which has an assigned
                 budget value. In a real embodiment, nodes 130-132 and 150-152 may be switches in an
                 ATM network, some of which are connected to users such as user 101 through other
                 networks, such as network 140 that contain other nodes, such as node 140. Other
                 nodes, such as node 153 may be routers, bridges, or other similar network elements.
                 Nodes can also be connected to a server 120 within a network 122 via a firewall 121. A
                 network management station 160, connected to network 100 via node 132, is arranged
                 to monitor and control resource usage at the other network nodes in accordance with
                 principles of the present Invention." (Specification, Pg. 7, Line 24 - Pg. 8, Line 1 ). In
                 other words, nodes and resources are clearly defined.
                           Thus, for at least these reasons, and at least because of the portions of
                 Applicants' specification reproduced herein, Applicants respectfully submit that the
                 terms "node" and resourcen are clear from Applicants' originally-filed specification and
                 drawings. Furthermore, Applicants have herein amended the Summary of the Invention
                 section of Applicants' specification to ensure consistency with the other portions of
                 Applicants' specification, as well as the associated drawings.
                           Therefore, the objections should be withdrawn.




                 546002-1

PAGE 8120 *RCVD AT 512/200712:11 :57 PM !Eastern Daylight Time)3 SVR:USPTO-EFXRF-3/10 *DNIS:2738300 *CSID:+17325309808' DURATION (mm-ss):06-10
                      Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 5 of 16
    May-02-2007 11:03am          From-Uoser, Patterson &Sheridan, LLP - NJ                +17325309808                T-093     P.009/020     F-236


                 Serial No. 09/813,415
                 Page 9 of 20


                                                                        REJECTIONS
                 35   u.s.c. §112
                           Claims 1. 7. 8. 9. 10
                           Claims 1. 7, 8, 9 and 10 are rejected under 35 U.S.C. §112, ~1, as failing to
                 comply with the enablement requirement. Specifically, the Examiner finds that "[t]he
                 specification does not provide a clear description of a resource and a node. Additionally,
                 the specification does not distinguish between nodes and resources. Since the terms
                 node and resource are not clearly defined in the specification therefore one in the
                 ordinary skill in the art cannot determine in light of the specification which term depends
                 on the other or whether that are the same entity." Furthermore, with respect to claim 9,
                 the Examiner further finds that "[t]he specification does not define the budget and the
                 budget value." The Examiner further finds that "[t]he specification does not disclose
                 how a global resource can be partitioned into a plurality of node resources." Applicants
                 respectfully disagree.
                           With respect to the terms "node" and "resource", Applicants respectfully submit
                 that the specification clearly distinguishes between nodes and resources for at least the
                 reasons described hereinabove with respect to claims objections related to the terms
                 "node" and "resource". As such, Applicants submit that claims 1, 7, 8, 9, and 1o each
                 satisfy the requirements of 35 U.S.C. §112, ,T1, and are patentable thereunder.
                           With respect to the terms "budget" and "budget value", although Applicants
                 believe that the terms "budget" and "budget value" are clearly defined in the Applicants'
                 specification and associated drawings, Applicants have herein amended claim 9 to
                 indicate that the term "budget" is a value threshold used for determining when the
                 associated node should report to the management station, and the term "budget value"
                 is a value indicative of the usage, or rate of change of usage, of a resource at the node
                 to which that budget value is assigned. As such, Applicants submit that claim 9 satisfies
                 the requirements of 35 U.S.C. §112, ,r1, and is patentable thereunder.
                           With respect to the limitation of partitioning a global resource into a plurality of
                 node resources, although Applicants believe that the specification provides sufficient
                 support for such limitation, Applicants have herein amended claims 9 and 1O to remove




PAGE 9120 •RCVD AT 512/200712:11 :57 PM [Eastern Daylight Time]• SVR:USPTO.ffXRF-3/10 t DNIS:2738300 t CSID:+17325309808 t DURATION imm-ss):06-10
                     Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 6 of 16
    May-02-2007 11:04am         From-Moser, Patterson & Sheridan, LLP - NJ              +17325309808                T-093     P.010/020    F-236


                Serial No. 09/813,415
                Page 10 of 20


                this limitation. As such, Applicants submit that claims 9 and 10 satisfy the requirements
                of 35 U.S.C. §112, 1f1, and are patentable thereunder.
                          Therefore, the rejections should be withdrawn.




                                                                     35 u.s.c. §103
                          The Examiner has rejected claims 1, 6-14 under 35 U.S.C. §103(a) as being
                unpatentable over Mandal (U.S. Patent 6,170,009, hereinafter "Mandal'') and Robinson
                et al. (U.S. Patent 6,570,867, hereinafter "Robinson"). Applicants respectfully traverse
                the rejection.


                          Claims 1. 7 and 8
                          Claims 1 and 7 recite the features of monitoring the rate of change of usage of
                resources at one or more nodes and reporting to a centralized management station of
                the network when the rate of change of the usage of the resources of one of the nodes
                exceeds a threshold. Mandal and Robinson, however, alone or in combination, fail to
                teach or suggest those features.
                          In general, Manda! teaches control of devices on a network using policies.
                Specifically, Mandal discloses a system that allows an operator to specify a policy for
                controlling a group of devices. (Mandal, Abstract). In general, Robinson discloses a
                network management framework for monitoring network-level concepts of routes and
                paths. As disclosed in Robinson, a route and path management system Includes a data
                collector for collecting data from Individual network elements. a management server for
                processing the collected data into manageable route and path objects, and                                      a graphical
                user interface for allowing a user to manage and monitor routes and paths. (Robinson,
                Abstract).
                          Manda! and Robinson, however, alone or in combination. for at least the reasons
                described in Applicants' response of December 22, 2006 to the Office Action dated
                September 26, 2006, fail to teach of suggest at least the features of monitoring the rate
                of change of usage of resources at one or more nodes and reporting to a centralized



                546002-1

PAGE 10/20 *RCYD AT 5/21200712:11:57 PM ~astern Da~ight Time] 1 SVR:USPTO.fFXRF•J/10 1 DNlS:2738300 1 CSID:+17325309808 i DURATION (mm-ss):06,10
                     Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 7 of 16
    May-02-2007 11 :04am        From-Moser, Patterson &Sheridan, LLP - NJ              +17325309808                T-093    P.011/020     F-236


                Serial No. 09/813,415
                Page 11 of 20


                management station of the network when the rate of change of the usage of the
                resources of one of the nodes exceeds a threshold.
                          Furthermore, in the Office Action, the Examiner asserts that "Mandal describes a
                policy in which a network management system should allow no more than 30% of total
                bandwidth for video. Therefore in order to implement such policy it has to monitor at
                periodic times (col. 6, lines 1-27) the rate of change of a parameter against a certain
                threshold, which is 30% in this example (please read                         cot 3, lines 45-67)." (Office Action,
                Pg. 9). Applicants respectfully disagree.
                          Applicants respectfully maintain that Manda! does not teach a ~ of change.
                Rather, Manda I teaches a policy in which a value of the percentage of bandwidth used
                for video, measured at a specific time, is compared against the 30% threshold. For
                example, at time k the percentage of bandwidth which is used for video is 28%, which
                is less than the threshold of 30%. This simply does not teach or suggest a rate at which
                the percentage of bandwidth used for video changes.                             For example, a value of 28% at
                a specific point in time does not teach or suggest that the percentage of bandwidth used
                for video has changed at a rate of, for example, 3% per hour.
                           In other words, as taught in Mandal, the value is an instantaneous value,
                measured at a fixed point in time, that is compared against the threshold value. An
                instantaneous value measured at a fixed point In time, as taught in Manda!, is simply not
                a rate of change, as claimed in Appllcants' claim 1. A rate is clearly measured using a
                time Interval, or some other interval by which rate may be measured. There is no time
                interval in Mandal. Mandal is devoid of any teaching or suggestion of monitoring any
                rate. As such, since Manda! fails to teach or suggest a rate of change, Manda! must
                also fail to teach or suggest a rate of change of usage of a resource, as claimed in
                Applicants' claim 1.
                          Thus, since Manda! and Robinson each fail to teach or suggest a rate of change
                of the usage of resources, any permisslble combination of Mandal and Robinson must
                also fall to teach or suggest a rate of change of the usage of resources. Thus, Mandal
                and Robinson, alone or in combination, fail to teach or suggest Applicants' claim 1, as a
                whole.



                546002-1

PAGE 11/20 *RCVD AT 5121200712:11:57 PM ~astern Daylight Time)• SVR:USPTO•EFXRF-3/10 *DNIS:2738300 •CSID:+17325309808 t DURATION (mm,ss):06·10
                    Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 8 of 16
   May-02-2007 11:04am        From-Mossr, Pattsrson &Shsridan, LLP - NJ             +17325309808               T-093    P.012/020    F-236


               Serial No. 09/813,415
               Page 12 of20


                        Therefore, independent claim 1 is patentable over Manda! and Robinson and,
               thus, fully satisfies the requirements of 35 U.S.C. §103 and is patentable thereunder.
               Similarly, independent claims 7 and 8 recite features similar to the features of claim 1.
               Namely, independent claims 7 and 8 also include the feature of a rate of change of the
               usage of resources. As such, for at least the same reasons discussed herein .with
               respect to claim 1, independent claims 7 and 8 also are patentable over Manda! and
               Robinson and, thus, fully satisfy the requirements of 35 U.S.C. §103 and are patentable
               thereunder. Accordingly, Applicants respectfully request that the rejection be withdrawn.


                        Claim 9
                        As described herein, Mandal teaches control of devices on a network using
               policies where each policy is automatically translated into lower-level device-specific
               commands which are sent to the devices across the network, and Robinson teaches a
               route and path management system Including a data collector for collecting data from
               individual network elements, a management server for processing the collected data
               into manageable route and path objects, and a graphical user interface for allowing a
               user to manage and monitor routes and paths.
                        Mandal and Robinson, however, alone or in combination, fail to teach or suggest
               Applicants' claim 9, as a whole. Namely, Mandal and Robinson, alone or In combination,
               fail to teach or suggest at least the limitation of "initiating a poll, by the management
               station, of node resource usage by the nodes of the network in response to a
               determination that a sum of previously reported values indicative of node resource
               usage received from reporting nodes plus an upper bound of 11ode resource usage for
               non-reporting nodes exceeds a threshold," as claimed In Applicants' claim 9.
                        With respect to polling, Mandal merely states that network devices may be polled
               periodically. More specifically, Manda! states that a topology service "maintains status
               information for the active devices coupled to the network by either periodically pomng
               devices on network 108, or by merely listening to traffic on network 108 to determine
               which devices are responding to commands .... " (Mandal, Col. 6, Lines 9-13). Manda!,
               however, is devoid of any teaching or suggestion of Initiating a poll of network nodes in
               respomm to any determination that sum of previously reported values indicative of node


               546002-1


PAGE 12/20 •RCVD AT 5/2/200712:11 :57 PM ~astern Da~ight Timer SVR:USPTO-EFXRF-3/W DNIS:2738300 RCSID:+17325309808 RDURATION (mm•ss):06·10
                     Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 9 of 16
    Uay-02-2007 11:05am        Frcm-UcsBr, PattBrscn &ShBridan, LLP - NJ              +1732530Q808                T-093    P.013/020     F-236


                Serial No. 09/813,415
                Page 13 of 20


                resource usage received from reporting nodes plus an upper bound of node resource
                usage for non-reporting nodes exceeds a threshold, as claimed in Applicants' claim 9.
                          Furthermore, Robinson fails to bridge the substantial gap between Mandal and
                Applicants' claim 9.
                          In general, Robinson describes the use of polling to perform path discovery, and
                polling network objects in an object queue to obtain performance data. Specifically,
                Robinson describes "polling each network object listed in the object queue 68 (ne)IV and
                old) through the data collector 21 to obtain pert'ormance data for each of the objects
                listed. The object performance logic 69 then forwards the polled responses obtained to
                the notification channel for notification to the GUI 23." (Robinson, Col. 12, Lines 20-23).
                Robinson, however, fails to teach or suggest at least the limitation of "initiating a poll, by
                the management station, of node resource usage by the nodes of the network in
                response to a determination that a sum of previously reported values indicative of node
                resource usage received from reporting nodes plus an upper bound of node resource
                usage for non-reporting nodes exceeds a threshold," as claimed In Applicants' claim 9.
                          In the Office Action, the Examiner cites specific portions of Robinson (Col. 2,
                Lines 60-67; Col. 3, Lines 1-33; Col. 5, Lines 3w12; Col. 12, Lines 26-44; and Col. 13,
                Lines 46-58), asserting that the cited portions of Robinson teach Applicants' limitation of
                "Initiating a poll, by the management station, of node resource usage by the nodes of
                the network In response to a determination that a sum of previously reported budget
                values received from reporting nodes plus an upper bound of budget values for non-
                reporting nodes exceeds a threshold," as claimed in Applicants' claim 9. The cited
                portions of Robinson, however, fail to teach or suggest this limitation, or Applicants'
                amended llmltatlon of "Initiating a poll, by the management station, of node resource
                usage by the nodes of the network in response to a determination that a sum of
                previously reported values indicative of node resource usage received from reporting
                nodes plus an upper bound of node resource usage for non-reporting nodes exceeds a
                threshold," as claimed in Applicants' claim 9.
                          Rather, the cited portions of Robinson merely disclose various other teachings.
                With respect to the portions of Robinson cited by the Examiner, Col. 2, Lines 60-67 of
                Robinson merely Includes general statements indicating that routes and paths in a


                546002-1

PAGE 13/20 s RCYD AT 5/21200712:11:57 PM ~astern Da~ight Time]* SVR:USPTO·EFXRF.JJ10 •DNIS:2738300 •CSID:+17325309808 •DURATION (mm-ss):06·10
                    Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 10 of 16
    May-02-2007 11 :05am        From-MosBr, PattBrson &ShBridan, LLP - NJ               +17325309808                T-093     P.014/020     F-236


                Serial No. 09/813,415
                Page 14 of20


                network provide managers with capabilities including troubleshooting, performance
                monitoring service level planning, and path provisioning. Similarly, for example, Col. 3,
                Lines 1-33 of Robinson merely includes general statements describing the advantages
                of using a data collector for collecting routing information from individual network
                devices versus device level management applications. Furthermore, Col. 3, Lines 1-33
                of Robinson describes functions supported by the system of Robinson, such as real-
                time monitoring and reporting of device-level perfonnance, storing and providing route
                history and path-level performance history, and raising and clearing of QoS alarms.
                Moreover, Col. 5, Lines 3-12 of Robinson merely Includes general statements regarding
                the configuration of an IP network.
                          In other words, these portions of Robinson described above are completely
                devoid of any teaching or suggestion of initiating a poll of node resource usage by the
                nodes of the network in response to a detennination that a sum of previously reported
                values indicative of node resource usage received from reporting nodes plus an upper
                bound of node resource usage for non:-reporting nodes exceeds a threshold, as claimed
                in Applicants' claim 9. These portions of Robinson are devoid of any teaching or
                suggestion of any sums, previously reported values. values indicative of node resource
                usage, upper bounds, reporting and non-reporting nodes, or any of the other features of
                Applicants' llmitatlon.
                          Furthermore, with respect to other portions of Robinson cited by the Examiner,
                Col. 12, Lines 26-44 and Col. 13, Lines 46-58, Robinson merely describes simple
                calculatlons and comparisons that are completely devoid of any teaching or suggestion
                of previously reported values lndlcatlve of node resource usage received from reporting
                nodes. an upper bound of node resource usage for non-reporting nodes, a sum of
                previously reported values indicative of node resource usage received from reporting
                nodes and an upper bound of node resource usage for non-reporting nodes, or a
                determination that such a sum exceeds a threshold.
                          More specifically, with respect to Col. 12, Lines 26-44, Robinson states that
                objects polled are compared to threshold data contained in a path queue and
                performance of each path listed therein is calculated. The comparison of polled objects
                to threshold data and calculation of path performance, as taugl'\t in Robinson, simply




PAGE 14120 i RCVD AT 5/21200712:11 :57 PM ~astern D~ight TimeJ •SVR:USPTO·EFXRF•3110 t DNlS:2738300 1 CSl0:+17325309808 1 DURATlON (mm•ss):06·10
                    Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 11 of 16
   May-02-2007 11 :05am         From·Uoser, Patterson &Sheridan, LLP - NJ               +17925309808                 T-093    P.015/020     F-236


               Serial No. 09/813,415
               Page 15 of 20


               does not teach or suggest the fill.!!l claimed in Applicants' claim 9. Furthermore, in the
                cited section of Robinson, Robinson describes forwarding of paths for which
                performance was calculated to route performance logic, which compares the obtained
               paths with old identification data In the route queue. The CC)mparison of paths with
                information in a path queue, as taught in Robinson, simply does not teach or suggest
               the sum claimed in Applicants' claim 9. As such, the cited portion of Robinson clearly
               fails to teach or suggest at least the limitation of "initiating a poll, by the management
               station, of node resource usage by the nodes of the network in response to a
               determination that a sum of previously reported values Indicative of node resource
               usage received from reporting nodes plus an upper bound of node resource usage for
                non-reporting nodes exceeds a threshold," as claimed in Applicants' claim 9.
                          Furthermore, with respect to Col. 13, Lines 46-58, Robinson states that
               performance of a specified route, and each of the associated paths and objects, is
               measured against appropriate performance thresholds located in the threshold crossing
                logic. The performance of a mute, path, or object, as taught in Robinson, simply does
                not teach or suggest the sum claimed in Applicants' claim 9. Furthermore, in the cited
               section of Robinson, Robinson further states that once threshold calculations are
               completed, the historlcal performance monitoring process is repeated to obtain new
               performance values which are permanently stored and checked against threshold
               levels. In other words, Robinson merely includes general statements about threshold
               calculations, historical performance monitoring, and comparison of performance values
               against thresholds. Such general statements of Robinson simply do not teach or
               suggest the .§YID claimed in Applicants' claim 9. As such, the cited portion of Robinson
                clearly fails to teach or suggest at least the limitation of "initiating a poll, by the
                management station, of node resource usage by the nodes of the network in response
                to a determination that a sum of previously reported values indicative of node resource
                usage received from reporting nodes plus an upper bound of node resource usage for
                non-reporting nodes exceeds a threshold," as claimed in Applicants' claim 9.
                         Thus, since Manda! and Robinson each fail to teach or suggest "initiating a poll,
                by the management station, of node resource usage by the nodes of the network in
                response to a determination that a sum of previously reported values indicative of node


               546002-1

PAGE 15120 •RCVD AT 5/21200712:11 :57 PM ~astern Daylight Time] 1 SVR:USPTO·EFXRF-3110 1 DNIS:2738300 1 CSID:+17325309808' DURATION (mm-ss):06·10
                    Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 12 of 16
    May-02-2007 11 :06am        From-Moser, Patterson &Sheridan, LLP - NJ               +17325309808                T-093    P.016/020     F-236


                Serial No. 09/813,415
                Page 16 of 20


                resource usage received from reporting nodes plus an upper bound of node resource
                usage for non-reporting nodes exceeds a threshold," any permissible combination of
                Manda! and Robinson must also fail to teach or suggest '"initiating a poll, by the
                management station, of node resource usage by the nodes of the network in response
                to a determination that a sum of previously reported values Indicative of node resource
                usage received from reporting nodes plus an upper bound of node resource usage for
                non-reporting nodes exceeds a threshold." Thus, Manda! and Robinson, alone or in
                combination, fail to teach or suggest Applicants' claim 9, as a whole.
                          As such, independent claim 9 fully satisfies the requirements of 35 U.S.C. §103
                and is patentable over Mandal and Robinson. Accordingly, Applicants respectfully
                request that the rejection be withdrawn.


                          Claim 10
                          As described herein, Mandal teaches control of devices on a network using
                policies where each policy is automatically translated Into lower-level device-specific
                commands which are sent to the devices across the network, and Robinson teaches a
                route and path management system including a data collector for collecting data from
                individual network elements, a management server for processing the collected data
                Into manageable route and path objects, and a graphical user Interface for allowing a
                user to manage and monitor routes and paths.
                          Mandal and Robinson, however, alone or in combination, fail to teach or suggest
                Applicants' claim 10, as a whole. Namely, as described herein with respect to claims 1
                and 7, Mandal and Robinson, alone or in combination, fail teach or suggest a rate of
                usage of a node resource, as claimed in Applicants' claim 10. As such, for at least this
                reason, Applicants' claim 10 is patentable over Mandal and Robinson under 35 U.S.C.
                §103.
                          Furthennare, In the Office Action, the Examiner appears to have failed to provide
                any argument with respect to Applicants' limitation of "wherein said rate of change of
                usage of said node resource is determined using a variable time interval." As such,
                Applicants respectfully submit that Mandal and Robinson, alone or in combination, also



                546002-1

PAGE 16120' RCVD AT 5/2/200712:11:57 PM ~astern Da~ight Time] g SVR:USPTO·EFXRF-3110 •DNIS:2738300 g CSI0:+17325309808' DURATION (mrn•ss):06·10
                   Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 13 of 16
   May-02-2007 11 :06am       From-Moser, Patterson &Sheridan, LLP - NJ              +17325309808                T-093    P.017/020     F-236


              Serial No. 09/813.415
              Page 17 of 20


              fail to teach or suggest a rate of change of usage of a node resource that is determined
               using a variable time interval, as claimed in Applicants' claim 10.
                        Moreover, Mandal and Robinson, alone or in combination, and for at least the
               reasons stated hereinabove, fail to teach or suggest at least the limitation of "reporting
              to a management station of the network when a rate of change of usage of said node
              resource exceeds the local threshold as determined using local monitoring of the node
              resource, wherein said rate of change of usage of said node resource is determined
              using a variable time Interval comprising a difference between a current time and a time
              at which the node was last polled by the management station," as claimed in Applicants'
              claim 10.
                        Mandal is devoid of any teaching or suggestion of reporting by a network node to
               a management system. Rather, Mandal describes a management system that performs
              periodic polling of network devices, and which may listen to traffic on the network in
              order to determine which devices are responding to commands. (Manda!, Col. 6, Lines
              9-13). Furthermore, even if Manda! did teach reporting by a network node to a
              management system, Mandal still fails to teach or suggest any rate that is determined
              using a variable time Interval, much less that a rate of usage of a resource is
              determined using a variable time interval or that the time interval comprises a difference
                                                                                   '
              between a current time and a time at which the node was last polled by the
              management station, as claimed in Applicants' claim 10.
                        Furthermore, with respect to reporting by a network node to a management
              system, Robinson merely states that traps may be generated by network elements and
              reported to the management system. Specifically, Robinson states that ''[t]raps
              generated by network elements 24 are received into the management server 22 through
              a trap gatherer 61 which is preferably implemented in the data collector 21. The trap
              gatherer 61 forwards each trap received to a trap handler 62 which is internal to the
              management server 22." (Robinson, Col. 9, Lines 60-64). Robinson, however, is devoid
              of any teaching or suggestion of any details of what triggers the traps to be sent, other
              than a general statement that traps are generated for significant events that occur
              between polling intervals.



              646002-1


PAGE 17/20 •RCYD AT 5121200712:11 :57 PM ~astern Da~ight TuneJ *SVR:USPTO·EFXRF-3110 •DNIS:2738300 *CSID:+17325309808' DURATION (mm,ss):06·10
                    Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 14 of 16
    May-02-2007 11:06am        From-Moser, Patterson &Sheridan, LLP - NJ               +17325309808               T-093     P.018/020    F-236


               Serial No. 09/813,415
               Page 18 of 20


                          Robinson fails to teach or suggest reporting to a management station of the
               network when a rate exceeds a threshold, much less reporting to a management station
               of the network when a rate of usage of a node resource exceeds a threshold, as
               claimed In Applicants' claim 10. Furthermore, even if Robinson did teach reporting to a·
               management station of the network when a rate exceeds a threshold, Robinson is
               devoid of any teaching or suggestion of determining any rate, much less determining a
               rate using a variable time interval or that the variable time interval comprises a
               difference between a current time and a time at which the node was last polled by the
               management station.
                         As such, Robinson fails to teach or suggest "reporting to a management station
               of the network when a rate of change of usage of said node resource exceeds the local
               threshold as determined using local monitoring of the node resource, wherein said rate
               of change of usage of said node resource is determined using a variable time interval
               comprising a difference between a current time and a time at which the node was last
               polled by the management ~tation," as claimed in Applicants' claim 1o.
                         Thus, since Mandal and Robinson each fail to teach or suggest "reporting to a
               management station of the network when a rate of change of usage of said node
               resource exceeds the local threshold as determined using local monitoring of the node
               resource, wherein said rate of change of usage of said node resource is determined
               using a variable time interval comprising a difference between a current time and a time
               at which the node was last polled by the management station," any permissible
               combination of Mandal and Robinson must also fail to teach or suggest "reporting to a
               management station of the network when a rate of change of usage of said node
               resource exceeds the local threshold as determined using local monitoring of the node
               resource, wherein said rate of change of usage of said node resource is determined
               using a variable time interval comprising a difference between a current time and a time
               at which the node was last polled by the management station." Thus, Manda! and
               Robinson, alone or in combination, fail to teach or suggest Applicants' claim 10, as a
               whole.




               546002-1

PAGE 18/20 *RCVD AT 5/21200112: 11:57 PM ~astern Daylight Time]• SVR:USPTO·EFXRF-31103 ONIS:2738300 •CSID:+17325309808 •DURATION (mm-ss}:06·10
                   Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 15 of 16
   May-02-2007 11 :07am       From-Moser, Patterson &Sheridan, LLP - NJ             +17325309808              T-093    P.019/020     F-236


               Serial No. 09/813,415
               Page 19 of 20


                          As such, independent claim 10 fully satisfies the requirements of 35 U.S.C. §103
               and is patentable over Mandal and Robinson. Accordingly, Applicants respectfully
               request that the rejection be withdrawn.


                        Claims 6 and 11-24
                        Claims 6 and 11-14 depend, either directly or indirectly, from independent claims
               1, 7, and 8, and recite additional limitations therefor. Therefore, dependent claims 6 and
               11-14 also are not obvious over Mand al in view of Robinson, and, thus, fully satisfy the
               requirements of 35 U.S.C. §103 and are patentable thereunder.
                        Accordingly, Applicants respectfully request that the rejection be withdrawn.




               546002-1

PAGE 19120 aRCVD AT 512/200712:11:57 PM ~astern Da~lghtTimeJ •SVR:USPTO·EFXRF-3JW DNIS:2738300 •CSI0:+17325309808 •DURATION (mm-ss):06·10
                    Case 6:20-cv-00474-ADA Document 85-15 Filed 03/17/21 Page 16 of 16
   May-02-2007 11 :07am        From-Moser, Patterson &Sheridan, LLP - NJ              +17325309808                T-093    P.020/020     F-236


               Serial No. 09/813,415
               Page 20 of 20




                                                                    CONCLUSION
                         Thus, Applicants submit that all of the claims presently in the application are non-
               obvious and are patentable under the provisions of 35 U.S.C. §103. Further, all claims
               satisfy the requirements of 35 U.S.C. §112. Accordingly, both reconsideration of this
               application and its swift passage to issue are earnestly solicited.
                          If, however, the Examiner believes that there are any unresolved issues requiring
               adverse final action in any of the claims now pending in the application, it is requested
               that the Examiner telephone Michael Bentley or Eamon J. Wall at (732) 530-9404 so
               that appropriate arrangements can be made for resolving such issues as expeditiously
               as possible.



                                                                          Respectfully submitted,




               Dated:     _I._._!--:.,A_o-1---z-
                                                                          Eamon J. Wall
                                                                          Registration No. 39,414
                                                                          Attorney for Appljcant



               PATTERSON & SHERIDAN, LLP
               595 Shrewsbury Avenue, Suite 100
               Shrewsbury, New Jersey 07702
               Telephone: 732-530-9404
               Facsimile: 732-530-9808




               546002-1

PAGE 20/20' RCVD AT 5121200712: 11 :57 PM ~astern Da~ight Time]• SVR:USPTO·EFXRF-3110 i DNIS:2738300' CSID:+173253098Dr DURATION (mm,ss):06·10
